DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehde                           (US 2011/0277265).
As to claim 1, Ehde discloses an adapter (120) that connects a wiper (26) to a drive arm (24) of a vehicle wiper system, the adapter comprising;
a head (156) and a body (The remainder of 120) which extend in the continuation of one another in a longitudinal direction of the adapter, a means (138) of rotational connection to a connector (66) attached to the wiper, the adapter being formed at least by an upper wall (158) from which derive at least two lateral flanks (122) so as to delimit an internal volume in which the connector extends, a first immobilizing means (144) and a second immobilizing means (162) each configured to immobilize the adapter on the drive arm in a direction perpendicular to the upper wall, wherein the first immobilizing means is formed of at least one stud (150) delimited by a distal wall (The top wall of 144) from which extend a plurality of lateral walls (Vertical walls of 144), the stud comprising a protrusion (150) which extends beyond at least one of the lateral walls thereof, wherein the second immobilizing means is at least made up of a tooth (166) 
As to claim 2, wherein the first immobilizing means protrudes beyond the upper wall of the body toward the outside of the internal volume (Fig. 8B).
As to claim 3, wherein characterized in that the second immobilizing means protrudes beyond the upper wall of the body toward the outside of the internal volume (Fig. 8B).
As to claim 4, wherein the second immobilizing means is substantially arranged at an interface (The vertical portion of 122 which contacts 24) between the head (For claim 4, the head will be interpreted as the front most tip of 156) and the body (Fig. 8A).
As to claim 5, wherein the first immobilizing means and the second immobilizing means are arranged longitudinally on either side of the means of rotational connection (Fig. 9A).
As to claim 6, wherein the head and the body each have a U-shape along a transverse section (Figs. 8A and 9A).
As to claim 7, wherein an interface between the head and the body forms a shoulder (The vertical portion of 122 which contacts 24; Fig. 8A).
As to claim 8, wherein the upper wall of the body comprises at least one through-opening (The opening between 152 and 158) of longitudinal extension and which passes through said upper wall (Fig. 8A).
As to claim 9, wherein the protrusion is oriented longitudinally in the direction of a longitudinal end of the body opposite the head of the adapter (Fig. 8A).
As to claim 10, wherein the protrusion of the first immobilizing means is oriented longitudinally in the direction of the head (Fig. 8A).

As to claim 12, wherein the notch is delimited at least partially by the second immobilizing means (Fig. 8A).
As to claim 13, wherein the flexible tongue is delimited by the head (Fig. 8A).
As to claim 14, wherein the head comprises an articulation device of the flexible tongue (A vertical lower portion of 162; Figs. 8A and 9A).
As to claim 15, wherein the flexible tongue is delimited by two longitudinal slots (The openings on each side of 162) formed in the upper wall of the head (Figs. 8A and 9A).
As to claim 19, a connecting device comprising an adapter as claimed in claim 1, and a connector (66) that fixes to a wiper, wherein the adapter and the connector are connected by the means of rotational connection (138).
As to claim 20, wherein in that the means of rotational connection of the adapter with the connector is a single trunnion (One of elements 138) arranged starting from an internal surface of at least one of the lateral flanks of the body and extending toward the interior of the internal volume (Fig. 9A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chien               (US 2013/0117956) in view of Ehde (US 2011/0277265).
As to claim 1, Chien discloses an adapter (2) that connects a wiper to a drive arm (1) of a vehicle wiper system, the adapter comprising;
a head (The curved front portion of 2) and a body (The remainder of 2) which extend in the continuation of one another in a longitudinal direction of the adapter, a means (Located at 21) of rotational connection to a connector (The element directly connected to and below 21; Fig. 5) attached to the wiper, the adapter being formed at least by an upper wall (The horizontal flat top wall) from which derive at least two lateral flanks (The vertical side walls) so as to delimit an internal volume in which the connector extends, a first immobilizing means (23) and a second immobilizing means (221) each configured to immobilize the adapter on the drive arm in a direction perpendicular to the upper wall, wherein the first immobilizing means is formed of at least one stud (A top portion of 23) delimited by a distal wall (The top wall of 23) from which extend a plurality of lateral walls (Vertical walls of 23), the stud comprising a protrusion (A top portion of 23) which extends beyond at least one of the lateral walls thereof (Fig. 11).			Chien does not disclose wherein the second immobilizing means is at least made up of a tooth arranged at one end of a flexible tongue and extending toward the body of said adapter.
	Ehde discloses an adapter (120) comprising a first (144; paragraph 55) and second (162) immobilizing means (paragraph 57 and Figs. 8A-9A).
	It would have been obvious to have substituted the second immobilizing means (221) of Chien for the second immobilizing means (162) of Ehde, in order to provide a suitable alternative second immobilizing means. 

As to claim 21, wherein the means of rotational connection of the adapter with the connector is an orifice (The cylindrical opening that forms half of a cylinder on the bottom of the adapter) formed in at least one of the lateral flanks of the body of the adapter                   (Figs. 3 and 4).
Allowable Subject Matter
Claims 16-18 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039.  The examiner can normally be reached on Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/ANDREW A HORTON/Primary Examiner, Art Unit 3723